Citation Nr: 1420123	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  09-06 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to service connection for a chronic gastrointestinal disability.



ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from November 2000 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that additional clarification/examination is needed in this case.  Records reveal some gastrointestinal complaints during service,  It appears that she had some parasite activity on an occasion during service, along with additional complaints.  She has multiple complaints of loose stools over the years.  At the same time, she has undergone some weight gain.

Post service there are various complaints and findings.  It does not appear that the parasite activity has been recurrent, although complaints of loose stools have been.  She has been variously treated for gastrointestinal and abdominal complaints.  Multiple diagnoses have been recorded, and various treatments rendered.  This has included a functional gastrointestinal impairment that appears to have been treated with acupuncture, with some reported moderation of symptoms.  The last findings with regard to this pathology are several years old, and an examination adequate for rating purposes has not been conducted.

It is noted that service connection has recently been granted for an acquired psychiatric disorder.  This raises a question as to whether that disorder includes functional gastrointestinal symptoms.

Moreover, on recent examination it was noted that she is still in the Reserve.  All periods of active duty or active duty for training should be determined, and any available Reserve treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain for association with the claims folder all Reserve treatment records that are not on file and confirm any periods of active duty or active duty for training after August 2005.  The Veteran's assistance in identifying and obtaining this information should be requested as needed.  Additionally, she should be asked to indicate whether there has been private or VA gastrointestinal treatment since 2009, and if so, records requested and obtained in accordance with applicable provisions.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any gastrointestinal disorder found to be present.  The claims folder and electronic folders should be made available to the examiner for review in conjunction with the examination.  All indicated tests should be conducted and all clinical findings reported in detail.  Specifically, the qualified examiner is requested to respond to the following:

(a) Is there a chronic gastrointestinal disability, including a function gastrointestinal disability, that can be identified based on the clinical findings?
(b) If a functional gastrointestinal disability is found, is it part and parcel of symptoms associated with the service connected acquired psychiatric disorder or whether there is evidence of separate and distinct functional impairment related to the psychiatric disorder?  If a functional gastrointestinal impairment is not shown by the clinical evidence, that should also be specifically set out.
(c) If other than a functional gastrointestinal disorder is found, such as gastritis, or gastric reflux, or other such impairment, is it related to the findings reported in the available service treatment records?  Specifically, is it at least as likely as not (50 percent probability or more) that the disorder identified had its onset or is manifested in an early form by the symptoms noted in service?
(d) Does the apparent parasite activity in service have any significance to the currently found gastrointestinal disorder, if any?
(e) Is there evidence of continuing chronic gastrointestinal impairment or symptoms that are related to an undiagnosed disability or are otherwise attributable to the in-service symptoms and findings?

3.  Thereafter, readjudicate the issue on appeal.  This should include consideration of whether the responses to the above are adequate to readjudicate the claim.  To the extent the benefits sought are not granted, the Veteran should be notified and given an appropriate opportunity to respond thereto.  Thereafter the case should be returned to the Board for further appellate consideration, if in order.

The Board intimates no opinion as to the ultimate outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



